I concur in the opinion, except as to the part thereof holding that the claim of Lindsay Land and Livestock *Page 486 
Company must fail as to the water used by Nichols. The opinion holds that Nichols, predecessor in interest of          7 Lindsay Land and Livestock Co., had used these waters adversely, ever since the Kimball Decree, but there had never been a seven-year period without an interruption of the user, and lays down the rule that a mere showing that the water had once been turned out of the ditch of the adverse user tolled the running of the seven-year period. From that holding I emphatically dissent. It is decidedly too broad for conditions prevailing in regard to the uses made of the water under the record in this case. Furthermore, it is not in accord with the authorities.
The rule as stated may be correct where the claimed right involves of necessity a constant, continuous possession and use. But here irrigation water is generally not used continuously on the same lands. Irrigation is a rotating process. The land is watered and then the water is shut off for a period of time; then turned on for another soaking, and again shut off. The uncontradicted evidence is that Nichols used the water approximately two days each ten days on one tract, from June to September, inclusive, and on the other tract during July, August and September. After irrigating the land he would shut the water off. Much of the time he did not have any water on the land. The witnesses who testified to turning water off from Nichols' ditches, testified in most cases they did not see Nichols. Many times they did not even go down to see if the water was being used, or was flowing, upon his land. On at least one occasion when they saw Nichols using the water, they asked him to cooperate and use it sparingly because the stream was so small. He answered that he was willing to cooperate and get along with as little proportionately as did the other users, and he would turn it off when he was through. With that they left him to turn it off when he finished his irrigating.
When water is claimed only for limited periods of time, or in limited quantities, or for limited purposes, interruptions *Page 487 
in usage must be such as to make an interruption of such right as is claimed; must be such as to molest or interfere with the use to the extent it is claimed or asserted; to the extent of the beneficial use claimed or usable. For example where one claims a right to and usage of water on Monday from 6:00 o'clock a.m.to 12:00 o'clock noon to irrigate an acre of strawberries, shutting off the flow on Tuesday after the patch is watered is not an interference with, or interruption of the use. Of course, when a constant continuous flow is claimed, any interruption in the flow is an interruption in the use. Nichols claimed the water on Mondays and Tuesdays long enough to water his crops on the upper tract; and for the lower tract enough to water the meadow four times a season. Let us take a simple illustration. If A, B, C, D, E, F, and G claimed and used the water of a spring or a stream on Sunday, Monday, Tuesday, Wednesday, Thursday, Friday, Saturday respectively; on every Monday H uses the water adversely for 9 years, without interruption, he is adversing B in the use of the water. Can it be said that if on one occasion, he also attempts to use some water on Friday and F interferes with such use, that such interference is an interruption of the adverse use of B's water on Mondays? We think the question answers itself. In the next place, the interruption of use must be one that is not clandestine, but must be brought home to the user. It must be as open, adverse and notorious as is the user. Acts which would not constitute an interruption of the owner's right or use, will not constitute an interruption of an adverse use.
As indicated by the Chief Justice in his opinion, here every element necessary to establishment of an adverse user was present, unless there were the necessary interruptions to toll the right. I have searched the record in vain for any evidence of an interruption ever made of the claimed right or usage, and I find only one time when the interruption was brought home to Nichols. A witness testified that on one occasion another man told Nichols he had *Page 488 
no right to the water and they were going to turn it off. Even that does not appear to have been when Nichols was using the water within his claimed right. A witness testified that on another occasion he told Nichols he was going to turn off the water. Nichols said that was all right with him, he was leaving and was going home. I find no interruptions of the use asserted or claimed by Nichols to justify the statement in the opinion that there was no seven year period of uninterrupted use.
Let us examine the authorities on the question. First we examine the authorities cited in the prevailing opinion.Authers v. Bryant, 22 Nev. 242, 38 P. 439, 440, does not support the position for which it is cited. That case turned upon a question of whether the decree was contrary to the findings. The writer of this dissent thinks that opinion rather supports the position herein maintained. There the court found that defendant had used the water adversely for five years immediately preceding the 8th day of June, 1893, when the action was commenced. There is no finding at all of any user by defendant prior to that time. The adverse user statute was 5 years. The trial court also found:
"(4) that in the month of May * * * 1892, while thedefendants were using the water of said stream for the irrigationof said trees, the plaintiff objected, and forbade them to use it, and claimed and demanded the water, which claim and demand defendants disputed and denied.
"(5) That * * * at the time mentioned in finding No. 4
precedceding, plaintiff turned the water out of the ditch being used by defendants, and away therefrom * * *."
The appellate court held this finding negatived the general first finding that during those particular five years "defendants had used the water adversely," etc. Be it noted, the finding was that the interruption was at the time when defendants wereusing the water to irrigate the trees, and the interruption was brought home directly to defendant at that time. *Page 489 
The next case is Trenton Water Power Co. v. Raff,36 N.J.L. 335. This case involved a claimed prescriptive right of an easement to flood another's land and mill, and did not involve anything like a right to the use of water under Western irrigation practice.
In Armstrong v. Payne, 188 Cal. 585, 206 P. 638, cited by the Chief Justice is an elaborate discussion of this question, which I approve in toto. In Brattain v. Conn, 50 Or. 156,91 P. 458, the court said:
"It clearly appears that for more than 20 years the plaintiffs and their predecessors in interest have asserted and exercisedthe right each year to construct and maintain, whenever necessarya temporary dam or obstruction in the main channel of the river to divert from 2,000 to 2,500 inches of water into Small creek for irrigation purposes, and without any intimation from defendants or their predecessors in interest that their right was questioned. It is true that defendant George Conn testifies thathe often tore out and removed the dam, but there is no evidencethat plaintiffs knew of this fact; or that it was done at a timewhen they needed the water. It was a clandestine and secret invasion of their rights, and we do not understand that an entry by stealth and without the knowledge of the party in possession is sufficient to break the continuity necessary to constitute an adverse possession or to establish a right by prescription." (Italics added.)
Quoting from the Armstrong case [188 Cal. 585, 206 P. 644], we read:
"The testimony offered in this case is to the effect that Armstrong frequently destroyed the diverting dam in Fitzhugh creek. If the court finds that this was done under a claim of right brought home to the defendants either by express notice to them, or that such destruction resulted in such a resumption of the possession of his riparian rights for such a time as was reasonably calculated to give the defendants, as reasonable men, notice of such claim of right, or of such resumption of possession, then the adverse use of the defendant was interrupted, and if each 5-year period of adverse user was so interrupted — that is, if there was no period of five years of continuous adverse user without such interruption — the defendants would not have prescriptive title as against the riparian owner so interrupting the adverse use.
"The defendants only claim the waters of Fitzhugh creek during the early spring and summer before the waters of Mill creek are turned in, and during the season of flood waters. Consequently, in *Page 490 
considering the effect of the interruptions which are relied upon by the plaintiffs to break the continuity of use essential to establish title by prescription, it should also be noted thatthe use does not have to be of a continuous flow in order toestablish a prescriptive right. That is to say, the adverseclaimant may establish a right to use water intermittently andfor part of the irrigating season only. If that right is insistedupon and maintained without interruption, a correspondingprescriptive right arises. This principle is thoroughly established in this state. The latest expression of this court upon that subject is Northern California Power Co.,Consolidated, v. Flood, 186 Cal. 301, 199 P. 315, wherein the court stated as follows:
"`A right to the use of water for irrigation of land may be acquired by prescription without showing that the water isactually kept running upon the land all the time. Irrigation, as usually practiced, is required only at intervals during the season. If the claimant takes the water and uses it at the timewhen it is necessary to do so and does this under claim of right, without molestation by others interested in the stream or ditch, and with their knowledge, actual or implied, it will besufficient with respect to continuity of use, although there maybe many days or weeks during which he does not use it at all.
The evidence leaves the question of the use of the water during the night time uncertain, not showing clearly whether the continuous use spoken of was during the day only or both day and night for the entire irrigating season. The value of water for irrigation is too great in this state to allow a land owner to gain a right thereto for the entire twenty-four hours of each day by using the same for only a half or any other portion of the time less than the whole. If he has used it continuously for acertain period each day long enough to gain a prescriptive rightto such use he would have a right only for that period, and he could not lawfully object to the use by others of the flow during the intervening time of each day.'" (Italics added.)
The case of Santa Paula Water Works v. Peralta, 113 Cal. 38,45 P. 168, is a case where a right by adverse user was obtained for certain days of the week only, the water being returned to the stream for the balance of the week. The prescriptive right obtained was commensurate with the use.
Said the California court in Smith v. O'Hara, 43 Cal. 371:
"The right to use the waters, or a certain portion of them, might be granted to one person for certain * * * or parts of days, and *Page 491 
to other persons for other specified times. * * * There is no difference in principle between appropriations [rights] of water measured by time, and those measured by volume."
Again in the Armstrong case, supra, the court said:
"Gertrude French claims a portion of the flood waters only, and is entitled to such proportion thereof as has been actually diverted by her and put to beneficial use and used adversely during the period of flood waters * * *."
The extent of the use during the prescriptive period limits and determines the rights. Wutchumna Water Co. v. Ragle,148 Cal. 759, 84 P. 162, 165. Adverse use for stock watering alone could gain a right. Duckworth v. Watsonville Water  LightCo., 150 Cal. 520, 89 P. 338; same in 158 Cal. 206, 110 P. 927. Consequently the prescriptive right may be for a limited amount of water, for a limited time. Bashore v. Mooney, 4 Cal. App. 276,87 P. 553; Adams v. Portage Irr. Reservoir  Power Co.,95 Utah 1, 72 P.2d 648. Petition for rehearing denied in 95 Utah 20,81 P.2d 368. As the right is limited by the use, so too is it coextensive with the use.
A use is sufficiently continuous if the adverse claimant used the water as his needs required, though not a steady flow.Hesperia Land  Water Co. v. Rogers, 83 Cal. 10, 23 P. 196, 17 Am. St. Rep. 209; McDougal v. Lame, 39 Or. 212, 64 P. 864; see also note in 93 Am. St. Rep. 717. He is not required to have the flow when he does not need it. If he uses it regularly when he needs it, this is a continuous use. But during the time he isactually using it to satisfy his need he must suffer no interruptions by the true owner. Verbal objection is not an interruption; it must be some act actually stopping the adverse use for a reasonable time. Oregon, etc., Co. v. Allen, etc.,Co., 41 Or. 209, 69 P. 455, 93 Am. St. Rep. 701; Cox v.Clough, 70 Cal. 345, 11 P. 732. Secret interruptions do not stop the running of adverse use. Brittain v. Conn, supra. An adverse user cannot be initiated, nor can such a user once initiated, be interrupted, *Page 492 
unless the other party is deprived of the benefit of its use in such a substantial manner as to notify him his rights are being invaded. Wimer v. Simmons, 27 Or. 1, 39 P. 6, 50 Am. St. Rep. 685; Boyce v. Cupper, 37 Or. 256, 61 P. 642; North PowderMilling Co. v. Coughanour, 34 Or. 9, 54 P. 223. Under the system of appropriation in Western states, no prescription can arise, nor interruption be made, by taking or turning off water when the other party has no use for it, because under such circumstances no rights or uses are interfered with. Smith v.Duff, 39 Mont. 374, 102 P. 981, 133 Am. St. Rep. 582; Miller
v. Wheeler, 54 Wash. 429, 103 P. 641, 23 L.R.A., N.S., 1065;Morris v. Bean, C.C., 146 F. 433, affirmed in Bean v.Morris, 9 Cir., 159 F. 651, 86 C.C.A. 519; Jobling v.Tuttle, 75 Kan. 351, 89 P. 699, 9 L.R.A., N.S., 960; Egan v.Estrada, 6 Ariz. 248, 56 P. 721.
The authorities therefore lay down the following propositions:
(a) Water rights may be acquired by adverse user.
(b) Such rights may be determined in volume of water or in time used.
(c) It may be for continuous flow, or for specified days or hours, or for crop needs.
(d) A use to initiate a prescriptive right, or an act to interrupt an initiated adverse use, must be one that does actually interfere with the other party's use.
(e) A turning off, or taking of water, when the other party does not need it, or is not making use thereof, is not an adverse use nor an interruption of such use.
(f) An adverse use, like an appropriation, is limited by the extent of the use beneficially applied.
As I search the record, I find the following claimed interruptions of Nichols' adverse use. In 1924, one Allen shut off some water from one of Nichols' ditches. He does not know where the water went, or if it was being *Page 493 
used. He saw no one at the Nichols place and talked to no one. In 1926, Peterson with Leishman and Schaub turned a little water out of the Nichols pasture. They saw no one there, and did not know if the pasture was then watered enough. However, when the water was through the pasture, it flowed back into the river. In 1926, Schaub talked to Nichols and said they were going to shut the water off, but his companion Wilson said they did not shut the water off. The record might support an inference he did so. In 1927, Leishman and Wilson shut off some water in one of theditches. Christiansen said he shut off some water from Nichols' ditch in 1933 — later he said he believed it was in 1929. He does not know where the water went, nor if it was being used. He saw no one on Nichols' place. In 1934, he found water on Nichols' land and told Nichols he was going to shut it off. Nichols said "Okay," he was through and was going home. He thinks he shut water off from one of Nichols' ditches in 1935 and 1936. He did not know where the water went or if it was being used. He saw no one at Nichols'. Thomas Fallows said once in 1937, he shut off some water from the Nichols' ditch on Davenport Creek. He did not know where the water went, or if it was being used, or by whom. He saw no one. This is the sum total of claimed interruptions giving the evidence its strongest force against Nichols. On the other hand there is positive evidence that only once (in 1926) was the water turned off when Nichols was using it, and the evidence as to that time came from Nichols himself. Richards shut it off three times in 1938. The record reflects the fact that each time they talked to Nichols they did not shut off the water. I find, therefore, no interruption within the rules laid down by the cases, from 1928 to 1938, a period of ten years. I must conclude, therefore, that the Lindsay Land and Livestock Co. established a claim by adverse user to the Nichols' water. The amount thereof is not certain. The court should determine the amount and the times and manner of its use. *Page 494